As filed with the Securities and Exchange Commission on May 12, 2014 File Nos. 333-143669 811-22077 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 12 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 15 [X] (Check appropriate box or boxes) PROSPECTOR FUNDS, INC. (Exact name of Registrant as Specified in Charter) 370 Church Street Guilford, Connecticut 06437 (Address of Principal Executive Office) 203-458-1500 (Registrant's Telephone Number, including Area Code) John D. Gillespie, President 370 Church Street Guilford, Connecticut 06437 (Name and address of agent for Service) Copies of Communications to: Patricia A. Poglinco Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 It is proposed that this filing will become effective (check appropriate box) [ X] immediately upon filing pursuant to Rule 485(b) [ ] on (date) pursuant to Rule 485(b) [ ] 60 days after filing pursuant to Rule 485 (a)(1) [ ] on (date) pursuant to Rule 485(a)(1) [ ] 75 days after filing pursuant to Rule 485 (a)(2) [ ] on (date) pursuant to Rule 485(a)(2) If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: This Post-Effective Amendment No. 12 to the Registration Statement of Prospector Funds, Inc. on Form N-1A hereby incorporates Parts A, B and C from the Company’s PEA No. 11 on Form N-1A filed April 25, 2014.This PEANo.12 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.11 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certified that this Post-effective Amendment No. 12 to Registration Statement meets all of the requirements for effectiveness under Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 12 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Guilford and State of Connecticut, on the 12th day of May, 2014. PROSPECTOR FUNDS, INC. By: /s/ John D. Gillespie* John D. Gillespie President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 12 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ John D. Gillespie* President, Director May 12, 2014 John D. Gillespie /s/ Peter N. Perugini, Jr. Treasurer, Secretary May 12, 2014 Peter N. Perugini, Jr. /s/ Harvey D. Hirsch* Director May 12, 2014 Harvey D. Hirsch /s/ Joseph Klein III* Director May 12, 2014 Joseph Klein III /s/ Roy L. Nersesian* Director May 12, 2014 Roy L. Nersesian /s/ John T. Rossello, Jr.* Director May 12, 2014 John T. Rossello *By: /s/ Peter N. Perugini, Jr. May 12, 2014 Peter N. Perugini, Jr. Attorney in Fact pursuant to Power of Attorney EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
